                              IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE AT GREENEVILLE

                                CRIMINAL MINUTES: Plea to Information

USA v     TAMMY LYNN HAWK

Case No 2:20-CR-114       Date January 19, 2021 Time 10:00 -10:40 A.M.
                           Hon. CLIFTON L. CORKER, District Judge, Presiding

  KIM OTTINGER                          LISA WEBB                         MAC HEAVENER
   Deputy Clerk                       Court Reporter/Tape                    Asst. U. S. Attorney


        DEFENDANT                                              ATTORNEY

TAMMY LYNN HAWK                                                E. LYNN DOUGHERTY


PROCEEDINGS:
Defendant sworn
Statements by counsel for Defendant
Court questions defendant regarding physical and mental conditions
     and advises defendant of nature and possible consequences of plea
Waiver of Indictment filed on 1/19/2021           [ Doc. 5 ]
Information filed on 12/3/2020 [Doc. 1]
Information reading waived
Plea of guilty to count(s) 1, 2, 3, 4- Accepted
PSI report requested
Government counsel acknowledges agreement to conditions of release
Bond and conditions of release set
Orders to enter


SENTENCING DATE             APRIL 23, 2021 @ 10:00 A.M.          Before    Clifton L. Corker
                                                                     United States District Judge




     Case 2:20-cr-00114-DCLC-CRW Document 6 Filed 01/19/21 Page 1 of 1 PageID #: 36
